DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 12/29/2020.  	Claims 1-20 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 12/29/2020 are accepted. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/29/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 filed on 12/29/2020 is attached to this office action. 
Allowable Subject Matter
4.	Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and  overcome the Double Patenting rejection of claims.

Double Patenting
5.	Claims 1-20 of this application is patentably indistinct from claims 1-20 of U.S. Patent No. 10,911,448. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,911,448. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose a method, a device and non-transitory computer-readable storage medium for registering a second device in a cloud server. The method of claim 1, the non-transitory computer-readable recording medium of claim 10 and the first device of claim 11 include the same limitations of the method of claim 1, the non-transitory computer-readable recording medium of claim 10 and the first device of claim 11 disclosed in U.S. Patent No. 10,911,448. 
Likewise regarding dependent claims:
Claims 2-9 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 and 12-20 of U.S. Patent No. 10,911,448.

As indicated in the table below, these dependent claims of the instant application are anticipated by the corresponding claims of U.S. Patent No. 10,911,448, because the subject matter claimed in the following dependent claims of the instant application is fully disclosed and covered by the corresponding claims of US Patent No. 10,911,448.

Instant application. Application No. 17/136,586
U.S. Patent No. 10,911,448
Claim 1: detecting the second device; 
requesting an account server for an authentication code used for registering the second device in the cloud server, in response to the second device being detected; 
receiving the authentication code from the account server; and transmitting the authentication code and connection address information of the cloud server to the second device, wherein a user account of the first device, matched to the authentication code, is identified based on a comparison of the authentication code received from the account server with the authentication code received from the second device.
Claim 1: detecting the second device by using short-range communication;
requesting an authentication code used for registering the second device in the cloud server from an account server in response to the second device being detected;
receiving the authentication code from the account server; and
transmitting the authentication code and connection address information of the cloud server to the second device so that the connection address information is used by the second device for accessing the cloud server, and the authentication code is used by the second device for requesting registration in the cloud server,
wherein the authentication code is matched to a user account of the first device for the account server,
wherein the user account matched to the authentication code is identified by the cloud server so that the second device is registered in the cloud server with respect to the same user account as that of the first device, and
wherein the user account matched to the authentication code is identified based on a comparison of the authentication code received from the account server with the authentication code received from the second device.
Claim 2: transmitting access information to the second device for accessing an access point (AP) within a proximity from the first device in response to the second device being detected, wherein the access information transmitted to the second device is used by the second device to access the AP
Claim 2: transmitting access information to the second device for accessing an access point (AP) within a proximity from the first device in response to the second device being detected,
wherein the access information transmitted to the second device is used by the second device to access the AP.
Claim 3: wherein the access information for accessing the AP comprises a service set identifier (SSID) and a password of a Wi-Fi AP
Claim 3: wherein, the access information for accessing the AP comprises a service set identifier (SSID) and a password of a Wi-Fi AP.
Claim 4: logging in to the account server; and requesting the authentication code from the account server
Claim 4: logging in to the account server; and
requesting the authentication code from the account server.
Claim 5: wherein the authentication code matched to the user account is generated by the account server and provided to the cloud server, - 33 -0502-0348 (SH-54960-US-DMC)wherein the authentication code provided to the second device is transmitted from the second device to the cloud server, and wherein the user account matched to the authentication code is identified by the cloud server so that the second device is registered in the cloud server with respect to the user account.
Claim 5: wherein the authentication code matched to the user account is generated by the account server and provided to the cloud server, and
wherein the authentication code provided to the second device is transmitted from the second device to the cloud server.
Claim 6: displaying notification information indicating that the second device is detected on a screen of the first device; receiving a user input; and connecting the second device to the first device based on the user input.
Claim 6: displaying notification information indicating that the second device is detected on a screen of the first device;
receiving a user input; and
connecting the second device to the first device based on the user input.
Claim 7: wherein the detecting the second device comprises detecting the second device by using short-range communication, and wherein the short-range communication comprises at least one of wireless fidelity (Wi-Fi), Bluetooth (BT), ZigBee, Wi-Fi direct (WFD), ultra-wideband (UWB), BT low energy (BLE), or near field communication (NFC).
Claim 7: wherein the short-range communication comprises at least one of wireless fidelity (Wi-Fi), Bluetooth (BT), ZigBee, Wi-Fi direct (WFD), ultra-wideband (UWB), BT low energy (BLE), or near field communication (NFC).
Claim 8: receiving a Wi-Fi beacon broadcast from the second device; and detecting the second device based on information included in the received Wi- Fi beacon.
Claim 8: wherein, when the short-range communication is wireless fidelity (Wi-Fi) communication, the detecting comprises:
receiving a Wi-Fi beacon broadcasted from the second device; and
detecting the second device based on information included in the received Wi-Fi beacon.
Claim 9: receiving, from the cloud server, notification information indicating that the second device is registered; and displaying the received notification information on a screen.

Claim 9: receiving notification information indicating that the second device is registered from the cloud server; and
displaying the received notification information on a screen.
Claim 10: detecting the second device; requesting an account server for an authentication code used for registering the second device in the cloud server, in response to the second device being detected; receiving the authentication code from the account server; and transmitting the authentication code and connection address information of the cloud server to the second device, wherein a user account of the first device, matched to the authentication code, is identified based on a comparison of the authentication code received from the account server with the authentication code received from the second device.
Claim 10: detecting the second device by using short-range communication;
requesting an authentication code used for registering the second device in the cloud server from an account server in response to the second device being detected;
receiving the authentication code from the account server; and
transmitting the authentication code and connection address information of the cloud server to the second device so that the connection address information is used by the second device for accessing the cloud server, and the authentication code is used by the second device for requesting registration in the cloud server,
wherein the authentication code is matched to a user account of the first device for the account server,
wherein the user account matched to the authentication code is identified by the cloud server so that the second device is registered in the cloud server with respect to the same user account as that of the first device, and
wherein the user account matched to the authentication code is identified based on a comparison of the authentication code received from the account server with the authentication code received from the second device.

Claim 11: detecting the second device, requesting an account server for an authentication code used for registering the second device in the cloud server, in response to the second device being detected, receiving the authentication code from the account server, and transmitting the authentication code and connection address information of the cloud server to the second device, wherein a user account of the first device, matched to the authentication code, is identified based on a comparison of the authentication code received from the account server with the authentication code received from the second device.
Claim 11: detecting the second device by using short-range communication,
requesting an authentication code used for registering the second device in the cloud server from an account server in response to the second device being detected,
receiving the authentication code from the account server, and
transmitting the authentication code and connection address information of the cloud server to the second device so that the connection address information is used by the second device for accessing the cloud server, and the authentication code is used by the second device for requesting registration in the cloud server,
wherein the authentication code is matched to a user account of the first device for the account server,
wherein the user account matched to the authentication code is identified by the cloud server so that the second device is registered in the cloud server with respect to the same user account as that of the first device, and
wherein the user account matched to the authentication code is identified based on a comparison of the authentication code received from the account server with the authentication code received from the second device.
Claim 12: wherein the processor, when executing the instructions, is further configured to register the second device in the cloud server by transmitting access information to the second device for accessing an access point (AP) within a proximity from the first device in response to the second device being detected, and wherein the access information transmitted to the second device is used by the second device to access the AP
Claim 12: wherein the processor, when executing the instructions, is further configured to register the second device in the cloud server by transmitting access information to the second device for accessing an access point (AP) within a proximity from the first device in response to the second device being detected, and
wherein the access information transmitted to the second device is used by the second device to access the AP.
Claim 13: wherein the access information for accessing the AP comprises a service set identifier (SSID) and a password of a Wi-Fi AP.
Claim 13: wherein the access information for accessing the AP comprises a service set identifier (SSID) and a password of a Wi-Fi AP.

Claim 14: wherein the requesting further comprises: logging in to the account server; and requesting the account server for the authentication code.
Claim 14: logging in to the account server; and
requesting the authentication code from the account server.

Claim 15: wherein the authentication code matched to the user account is generated by the account server and provided to the cloud server, wherein the authentication code provided to the second device is transmitted from the second device to the cloud server, and wherein the user account matched to the authentication code is identified by the cloud server, wherein the second device is registered in the cloud server with respect to the user account.
Claim 15: wherein the authentication code matched to the user account is generated by the account server and provided to the cloud server,
wherein the authentication code provided to the second device is transmitted from the second device to the cloud server, and
wherein the user account matched to the authentication code is identified by the cloud server so that the second device is registered in the cloud server with respect to the user account.
Claim 16: wherein the processor, when executing the instructions, is further configured to register the second device in the cloud server by: displaying notification information indicating that the second device is detected on a screen; receiving a user input; and connecting the second device to the first device based on the user input.
Claim 16: displaying notification information indicating that the second device is detected on a screen;
receiving a user input; and
connecting the second device to the first device based on the user input.
Claim 17: wherein the detecting the second device comprises detecting the second device by using short-range communication, and wherein the short-range communication comprises at least one of wireless fidelity (Wi-Fi), Bluetooth (BT), ZigBee, Wi-Fi direct (WFD), ultra-wideband (UWB), BT low energy (BLE), or near field communication (NFC).
Claim 17: wherein the short-range communication comprises at least one of wireless fidelity (Wi-Fi), Bluetooth (BT), ZigBee, Wi-Fi direct (WFD), ultra-wideband (UWB), BT low energy (BLE), or near field communication (NFC).
Claim 18: wherein the detecting comprises: receiving a Wi-Fi beacon broadcast from the second device; and detecting the second device based on information included in the received Wi- Fi beacon.
Claim 18: receiving a Wi-Fi beacon broadcasted from the second device; and
detecting the second device based on information included in the received Wi-Fi beacon
Claim 19: wherein the processor, when executing the instructions, is further configured to register the second device in the cloud server by: receiving, from the cloud server, notification information indicating that the second device is registered; and displaying the received notification information on a screen.
Claim 19: receiving notification information indicating that the second device is registered from the cloud server; and
displaying the received notification information on a screen.

Claim 20: wherein the authentication code matched to the user account is used to register the second device in the cloud server with respect to a same user account as the user account of the first device

Claim 20: wherein the authentication code matched to the user account is used to register the second device in the cloud server with respect to a same user account as the user account of the first device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. US 2015/0256563 A1 to Le Guen, (hereinafter, “Le Guen”) in view of US Pub. No. US 2015/0089624 A1 to Kim,(hereinafter, “Kim”), as disclosed in IDS submitted on 12/29/2020.

As per claims 1, 10 and 11, Le Guen teaches a method, performed by a first device, of registering a second device in a cloud server, a non-transitory computer-readable recording medium having recorded thereon one or more programs including instructions that, when executed by a processor of a first device, cause the first device to register a second device in a cloud server and a first device (Le Guen, para. [0096] “the user will unpackage the first hazard detector 400 (second device) and use the mobile computing device 816 (first device) to initiate and facilitate the pairing and provisioning process.” And para. [0097] “The mobile computing device 816 can then communicate through the Internet 1602 with the cloud server 164 and request information for pairing and provisioning a new smart home device, such as the first hazard detector 400.”), respectively, the method comprising: a memory configured to store at least one program including instructions (Le Guen, para. [0096] “The mobile computing device 816 may include a laptop computer, a desktop computer, a smart phone, a PDA, a tablet computer, a smart watch, smart eyewear (e.g., Google Glass.RTM.), and/or the like. To begin the process, a user may download an application or may visit a website provided by the service provider.”); 
at least one communication interface configured to exchange data with at least one of a second device, an account server, or a cloud server (Le Guen, para. [0097] “The mobile computing device 816 can communicate through the home Wi-Fi network 1604 provided by a router 160. The router 160 may be combined with a gateway or modem that connects the home Wi-Fi network 1604 with the Internet 1602. The application 814 can be installed with or updated to have knowledge of an Internet address for the cloud server 164. The mobile computing device 816 can then communicate through the Internet 1602 with the cloud server 164 and request information for pairing and provisioning a new smart home device, such as the first hazard detector 400.”) and 
a processor, when executing the instructions, is configured to control the first device to register the second device in the cloud server by (Le Guen, para. [0096] “The mobile computing device 816 may include a laptop computer, a desktop computer, a smart phone, a PDA, a tablet computer, a smart watch, smart eyewear (e.g., Google Glass.RTM.), and/or the like. To begin the process, a user may download an application or may visit a website provided by the service provider.”):
detecting the second device (Le Guen, para. [0095] “the user can simply use their mobile computing device 816 to scan the QR code and thereby automatically read all information into an application 814 running on the mobile computing device 816.”);
transmitting the authentication code and connection address information of the cloud server to the second device (Le Guen, para. [0111] “receiving, at the mobile computing device, a selection of the access point SSID from a user (710). The user can select the temporary Wi-Fi network and establish a corresponding Wi-Fi connection with the hazard detector. In order to authenticate the mobile computing device, the mobile computing device can transmit the second code (e.g., the local pairing code) to the hazard detector over the temporary Wi-Fi network.” and para. [0112] “receiving, at the mobile computing device, and identity of a home Wi-Fi network through which the hazard detector is to access the Internet (712). The user may enter/select the SSID and/or password for their home Wi-Fi network, which can then be sent to the hazard detector through the temporary Wi-Fi network. Therefore, the method may additionally include sending, from the mobile computing device to the hazard detector (the second device), the first code (authentication code) and the identity of the home Wi-Fi network (connection address information).”), 

Le Guen teaches all the limitations of claims 1, 10 and 11 above, however fails to explicitly teach but Kim teaches:
an account server (Kim, para. [0034] “Referring to FIGS. 1A and 1B, the illustrated home network system may include an access point (AP) 140, the home device 150, the controller device 160, the service server 170 and an account server 180.”);

requesting an account server for an authentication code used for registering the second device in the cloud server, in response to the second device being detected; receiving the authentication code from the account server (Kim, para. [0060] “the controller device 160 may transmit, to the account server 180, an authentication code request message including a device token to request an authentication code to be used by the home device 150. Then, in operation 409, the account server 180 may transmit an authentication code response message including an authentication code and a user account identifier to the controller device 160. In operation 411, the controller device 160 may transmit an authentication server registration request message to the home device 150, to request to register the authentication server.”)

wherein a user account of the first device, matched to the authentication code, is identified based on a comparison of the authentication code received from the account server with the authentication code received from the second device (Kim, para. [0061] “the home device 150 may transmit an authentication code and a user account identifier to the account server 180. The account server 180 may check the user account identifier and the authentication code to verify whether the authentication code is an authentication code that the account server has normally issued to the user. If the verification is successful, the account server 180 may transmit an access token, a refresh token, a gu ID and the like to the home device 150 in operation 415.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim’s security management into Le Guen’s smart-home device pairing, with a motivation to protect user account information in a home network system (Kim, para. [0007]). 

As per claims 2 and 12, the combination of Le Guen and Kim teaches the method of claim 1 and the first device of claim 11, respectively, further comprising: 
transmitting access information to the second device for accessing an access point (AP) within a proximity from the first device, in response to the second device being detected, wherein the access information transmitted to the second device is used by the second device to access the AP (Le Guen, para. [0111] “receiving, at the mobile computing device, a selection of the access point SSID from a user (710). The user can select the temporary Wi-Fi network and establish a corresponding Wi-Fi connection with the hazard detector” and para. [0112] “receiving, at the mobile computing device, and identity of a home Wi-Fi network through which the hazard detector is to access the Internet (712). The user may enter/select the SSID and/or password for their home Wi-Fi network, which can then be sent to the hazard detector through the temporary Wi-Fi network. Therefore, the method may additionally include sending, from the mobile computing device to the hazard detector (the second device), the first code and the identity of the home Wi-Fi network (access information). The hazard detector can then use the identity of the home Wi-Fi network to connect to the Internet. The method may then include establishing a connection between the central server and the hazard detector using the home Wi-Fi network (716).”)

As per claims 3 and 13, the combination of Le Guen and Kim teaches the method of claim 2 and the first device of claim 12, respectively, wherein the access information for accessing the AP comprises a service set identifier (SSID) and a password of a Wi-Fi AP (Le Guen, para. [0105] “In order to provision the first hazard detector 400 on the home Wi-Fi network 1604, it may need to be provided with the network SSID and password of the home Wi-Fi network.” And para. [0106] “the first hazard detector 400 can use the SSID and password received from the mobile computing device 816 to connect to the home Wi-Fi network 1604 and the router 160 and thus gain access to the Internet 1602.”).  

As per claims 4 and 14, the combination of Le Guen and Kim teaches the method of claim 1 and the first device of claim 11, respectively, wherein the requesting comprises: 
logging in to the account server; and requesting the authentication code from the account server  (Kim, para. [0060] “the controller device 160 may transmit, to the account server 180, an authentication code request message including a device token to request an authentication code to be used by the home device 150. Then, in operation 409, the account server 180 may transmit an authentication code response message including an authentication code and a user account identifier to the controller device 160. In operation 411, the controller device 160 may transmit an authentication server registration request message to the home device 150, to request to register the authentication server.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim’s security management into Le Guen’s smart-home device pairing, with a motivation to protect user account information in a home network system (Kim, para. [0007]). 

As per claims 6 and 16, the combination of Le Guen and Kim teaches the method of claim 1 and the first device of claim 11, respectively, further comprising: 
displaying notification information indicating that the second device is detected on a screen of the first device; receiving a user input (Le Guen, para. [0136] “the user may instruct app or application 814 to begin setup for first hazard detector 400. FIG. 8G shows the app or application 814 (or, e.g., a webpage) that can be configured to provide a user with instructions for the next steps of the setup process. For example, application 814 may be opened on a computing device, e.g., a mobile computing device 816, and provide an interface on a screen 818 for leading a user through the next steps of the setup process. More specifically, FIG. 8G shows that application 814 may inform a user that the "Device is ready when its light pulses blue" and that "It will tell you `Ready`". Accordingly, the user may select "Begin Setup" button 820 after first hazard detector 400 pulses blue light rays 812 and generates the following speech: "Ready". In some situations where application 814 is not already installed on mobile computing device 816, first hazard detector 400 may actually instruct the user to download and install application 814 using audio (e.g., speech) and/or visual indicators. Selecting "Begin Setup" button 820 brings up the interface of application 814 shown in FIG. 8H, which interface instructs the user to provide the unique code for first hazard detector 400.” And para. [0137] “the user may input a code of first hazard detector 400 at application 814. This code may be a unique ID of first hazard detector 400.”); and 
connecting the second device to the first device based on the user input (Le Guen, para. [0138] “The user performs step 752 by entering an alphanumeric code manually in field 822 and selecting a "Done" button 824 when finished. Alternatively, the user may select a scan button 826 to bring up the interface of application 814 interface shown in FIG. 8I. This interface may be used for scanning QR codes. The QR code and the alphanumeric code may be found on a sticker 828 that is located on back plate 420 of first hazard detector 400. As shown in FIG. 8I, application 814 enters a camera mode interface in order to allow a user to take a picture of a QR code 830 located on sticker 828 and next to alphanumeric code 832. Application 814 may process the QR code in order to determine alphanumeric code 832, another unique ID of first hazard detector 400 or other information concerning first hazard detector 400. Application 814 may automatically input alphanumeric code 832 into field 822 (shown in FIG. 8J) following the scanning of QR code 830.” And para. [0142] “The "Device-659F38" network may be temporary Wi-Fi network provided by first hazard detector 400 during the setup process. Alternatively, first hazard detector 400 may provide one or more other networks for communicating with computing devices, e.g., mobile computing device 816, using other wireless protocols, e.g., any of the other wireless protocols mentioned herein. This temporary network may provide a convenient, initial means for allowing first hazard detector 400 to communicate with mobile computing device 816 while first hazard detector 400 is not connected to the Internet 162.”).  

As per claims 7 and 17, the combination of Le Guen and Kim teaches the method of claim 1 and the first device of claim 11, respectively, wherein the short-range communication comprises at least one of wireless fidelity (Wi-Fi), Bluetooth (BT), ZigBee, Wi-Fi direct (WFD), ultra-wideband (UWB), BT low energy (BLE), or near field communication (NFC) (Le Guen, para. [0097] “The mobile computing device 816 can communicate through the home Wi-Fi network 1604 provided by a router 160. The router 160 may be combined with a gateway or modem that connects the home Wi-Fi network 1604 with the Internet 1602. The application 814 can be installed with or updated to have knowledge of an Internet address for the cloud server 164. The mobile computing device 816 can then communicate through the Internet 1602 with the cloud server 164 and request information for pairing and provisioning a new smart home device, such as the first hazard detector 400.”).

As per claims 8 and 18, the combination of Le Guen and Kim teaches the method of claim 1 and the first device of claim 11, respectively, wherein, when the short-range communication is wireless fidelity (Wi-Fi) communication, the detecting comprises:
 receiving a Wi-Fi beacon broadcasted from the second device; and detecting the second device based on information included in the received Wi- Fi beacon (Le Guen, para. [0111] “broadcasting, by the hazard detector, a Wi-Fi access point SSID. As described above, the hazard detector can receive a user input that causes it to broadcast a temporary Wi-Fi network. The method may additionally include receiving, at the mobile computing device, a selection of the access point SSID from a user (710). The user can select the temporary Wi-Fi network and establish a corresponding Wi-Fi connection with the hazard detector. In order to authenticate the mobile computing device, the mobile computing device can transmit the second code (e.g., the local pairing code) to the hazard detector over the temporary Wi-Fi network.”)

As per claims 9 and 19, the combination of Le Guen and Kim teaches the method of claim 1 and the first device of claim 11, respectively, further comprising: receiving, from the cloud server, notification information indicating that the second device is registered; and displaying the received notification information on a screen (Le Guen, para. [0146] “Application 814 may display the screen shown in FIG. 8P in order to provide confirmation to the user that first hazard detector 400 has connected to a local network (e.g., "OurHouse"), internet 162, and cloud server 164 (e.g., via the website nest.com)…These confirmations signify that first hazard detector 400 has been associated with an online management account and the user is able to access or otherwise benefit from services 204, e.g., the user can communicate with first hazard detector 400 using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic devices (e.g., a smartphone 166).”).  

As per claim 20, the combination of Le Guen and Kim teaches the method of claim 1, wherein the authentication code matched to the user account is used to register the second device in the cloud server with respect to a same user account as the user account of the first device (Kim, para. [0061] “the home device 150 may transmit an authentication code and a user account identifier to the account server 180. The account server 180 may check the user account identifier and the authentication code to verify whether the authentication code is an authentication code that the account server has normally issued to the user. If the verification is successful, the account server 180 may transmit an access token, a refresh token, a gu ID and the like to the home device 150 in operation 415.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim’s security management into Le Guen’s smart-home device pairing, with a motivation to protect user account information in a home network system (Kim, para. [0007]). 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160321447 A1 – Device pairing in a local network.
US 20160210454 A1 – Access control based on user device within a region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437           

/ALI S ABYANEH/Primary Examiner, Art Unit 2437